DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The previous claim objection is removed due to Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 6143158 A) in view of Gould (US 20160093898 A1) as submitted on Applicant's Information Disclosure Statement on 6 June 2019.
In regards to claim(s) 23, Nishino discloses a manufacturing system comprising at least one first machining station for the pre-treatment of metal components (mechanical surface roughening treatment; example 15; (1)) and at least one second machining station comprising a dip tank and counter electrodes (col. 31, lines 60-62; Fig. 1) connected to a pulse generator in an electrolytic bath (NaOH solution; col. 31, lines 50-55).  Nishino discloses the system comprises a controller (computer arranged to control quantity of electricity and so on; col. 33, lines 30-34).  Nishino discloses the current applied is in the form of repeated pulse sequences of at least one anodic pulse, wherein the current intensity steadily increases up to a specific value (Fig. 9; the waveform is repeated; the upslope of the trapezoidal waveform during tp meets the current ramp while the specific value is Ia; the waveform is repeated).  In regards to the limitation “wherein the pulse generator is able to output any programmed current sequences,” such a limitation is a functional language limitation and as long as the structure is capable of the operation, the functional language limitation would be met.  See MPEP 2114.  In the instant case, Nishino’s computer 
However, Nishino does not explicitly disclose the plant include equipment capable of 3D printing the metal component.
Gould pertains to electropolishing a metal part (para 27) and is therefore in the same field of endeavor as Nishino.  Gould discloses the metal part is made by 3D printing (para 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Nishino with Gould’s 3D printing because Gould teaches such provides a single, contiguous piece (Gould, para 6).
In regards to claim(s) 25, Nishino discloses the plant is arranged with equipment for post-treatment (example 15; anodizing treatment).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Gould and in further view of Becker (US 8070933 B2).
In regards to claim(s) 24, Nishino in view of Gould does not explicitly disclose a detecting station for detecting the geometry and surface finish of the components.
Becker pertains electrolytic microfinishing (abstract) and is therefore in the same field of endeavor as Nishino and Gould.  Becker discloses conventional measuring instruments (col. 11, lines 60-62), capable of determining surface finish and geometry (photo micrographs produced; Figs. 8a-b; col. 11, lines 27-33).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nishino in view of Gould with Becker’s conventional measuring instruments because Becker teaches that such allows the determination of the surface finish (Becker, col. 11, line 59 to col. 12, line 4).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Gould, in view of Beeby (US 20150104665 A1), in further view of Hsu (US 20130233724 A1) and in further view of Drozd (SU 1404309 A).
In regards to claim(s) 32, Nishino in view of Gould does not explicitly disclose a jet tank with the workpiece rotatable about a vertical axis wherein a moveable nozzle electrically connected is movable back and forth and pivotable upwards and downwards.
23; para 69), wherein a preparation step includes removing remnants of the structure by grit blasting (para 70).  Beeby discloses the workpiece is rotatably held in a jet tank (Figs. 7-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Nishino in view of Gould because Beeby’s apparatus for holding the workpiece is common for electrochemical systems and such a modification would provide predictable results.  See MPEP 2141 III (A).
However, Nishino in view of Gould and Beeby does not explicitly disclose wherein a moveable nozzle electrically connected is movable back and forth and pivotable upwards and downwards.
Hsu pertains to electrolytic deburring of metal workpieces (abstract) and is therefore in the same field of endeavor as Nishino and Beeby.  Hsu discloses a nozzle (80; para 19) for electrolyte is mounted on a movable device (para 19).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino in view of Gould and Beeby with Hsu’s movable nozzle because Hsu teaches such allows for spraying while moving along a path (Hsu, para 19).
However, Nishino in view of Gould, Beeby, and Hsu does not explicitly disclose that the nozzle is pivotable upwards and downwards.
Drozd pertains to blasting and cleaning workpiece (abstract) and is therefore in the same field of endeavor as Nishino (cleaning), Beeby (cleaning) and Hsu (cleaning).  Drozd discloses the nozzles are rotated with respect to their longitudinal axis (title), and therefore would be upwards and downwards.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino in view of Gould, Beeby and Hsu with Drozd’s pivotable nozzle because Drozd teaches such is an effective way to clean surfaces (Drozd, abstract).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Beeby and Kimoto (US 4421624 A), in further view of Hsu and Drozd.



2; col. 31, lines 58-59) while applying current through a counter-electrode (the cathodes opposite; col. 31, lines 60-62) in an electrolytic bath (NaOH solution; col. 31, lines 50-55) in a first machining station.  Nishino discloses the current applied is in the form of repeated pulse sequences of at least one anodic pulse, wherein the current intensity steadily increases up to a specific value (Fig. 9; the waveform is repeated; the upslope of the trapezoidal waveform during tp meets the current ramp while the specific value is Ia; the waveform is repeated), thus connected to a pulse generator.
However, Nishino does not explicitly disclose the metal component comprises any supporting structures to be removed by electrochemical wet blasting.
Beeby pertains to electropolishing a metal component (para 10-11) and is therefore in the same field of endeavor as Nishino.  Beeby discloses that the metal component is formed by additive manufacturing (thus 3d-printed; para 2) wherein the article rests on a support structure (23; para 69), wherein a preparation step includes removing remnants of the structure by grit blasting (para 70).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino with Beeby’s blasting of support structure remnants because Beeby teaches such makes the entire surface smoother and would be applicable to 3d-printed components (Beeby, para 70).
However, Nishino in view of Beeby does not explicitly disclose that the blasting is electrochemical wet blasting.
Kimoto pertains to electropolishing metal materials (abstract) and is therefore in the same field of endeavor as Nishino and Beeby.  Kimoto discloses a combination of electropolishing and blasting with abrasives (abstract), reading upon wet blasting (electrolyte and abrasive grains are ejected towards the workpiece via nozzle 159; Fig. 12; col. 10, lines 36-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino in view of Beeby with Kimoto’s electrolytic blasting because Kimoto teaches such allows for improving the efficiency of the polishing operation (Kimoto, col. 11, lines 54-61).

Hsu pertains to electrolytic deburring of metal workpieces (abstract) and is therefore in the same field of endeavor as Nishino, Beeby and Kimoto.  Hsu discloses a nozzle (80; para 19) for electrolyte is mounted on a movable device (para 19).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino in view of Beeby and Kimoto with Hsu’s movable nozzle because Hsu teaches such allows for spraying while moving along a path (Hsu, para 19).
However, Nishino in view of Beeby, Kimoto and Hsu does not explicitly disclose that the nozzle is pivotable upwards and downwards.
Drozd pertains to blasting and cleaning workpiece (abstract) and is therefore in the same field of endeavor as Nishino (cleaning), Beeby (cleaning), Kimoto (cleaning and blasting) and Hsu (cleaning).  Drozd discloses the nozzles are rotated with respect to their longitudinal axis (title), and therefore would be upwards and downwards.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nishino in view of Beeby, Kimoto and Hsu with Drozd’s pivotable nozzle because Drozd teaches such is an effective way to clean surfaces (Drozd, abstract).
Allowable Subject Matter
Claims 1, 4-7, 10, 12-14 and 27-31 are allowed.
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electropolishing method wherein current is applied in the form of repeating pulse sequences, wherein at least one anodic pulse is provided, the anodic pulse has a current intensity that displays a steady increase over the course of time up to a specifiable value and the anodic pulse displays micropulses subsequent to the increase.  As stated in Applicant’s remarks on p. 7 submitted 25 August 2021, Nishino in view of Inman does not explicitly disclose the above limitation.  As Inman does discloses multiple pulses (Fig. 5b) as an alternative for a .
Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered and are persuasive in regards to claim 1; see explanation above.  In regards to claim(s) 33, the above rejections ground do apply as the removal of support structures in 3d-printed components is taught by Beeby.  Claim 23 is rejected for the reasons stated above, however claim 35 contains allowable subject matter because it specifies the programmed sequence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794